DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
 
The response and declaration of 10/20/22 have been fully considered.  The claims are not commensurate in scope with the arguments presented or the evidence  (and opinion) presented in the declaration.   Applicant claim, though a product-by-process claim only specifies 1 ingredient and that ingredient is leukocytes.  The leukocytes themselves are not different from the natural product therefore a preparation  of leukocytes is a natural product.  Applicant’s claimed method steps are  sedimentation, washing and resuspending steps which would not change the leukocytes per se and as such applicant’s method steps (as claimed)  are in fact a method of isolating leukocytes and mere isolation of a natural product does not make said product markedly different.  Applicant’s arguments and declarations presume limitations and components within the preparation that simply are not claimed.  It should be noted that the starting material which applicant would seem to be arguing is whole blood is not even specified.  Taking a population of products of nature such as leukocytes or whole blood and eliminating certain components does not result in a product markedly different from a product of nature.  The additives required by claims 26 & 30 are also components naturally found with leukocytes and the inclusion would not result in something markedly different or significantly more than a product of nature. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 & 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition of blood cells. This judicial exception is not integrated into a practical application because the claim is the composition of cells per se. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Step 1: The claims are drawn to a composition of matter. (Step 1: YES.)

Step 2A: The claims are drawn to a natural phenomenon, namely the occurrence in nature of leukocyte compositions. The instant specification describes the invention as leukocytes which have been purified from blood which are the same as produced in nature.  The specification contains no evidence, that the means of preparing the leukocyte composition imparts any characteristics (structural, functional, or otherwise) that are different from the naturally occurring cells and molecules. The separation of the cells from other cells within the blood does not result in a product markedly different than the product of nature.
For these reasons, the claimed invention does not appear to have markedly different characteristics from what occurs in nature and is a “product of nature” exception. Accordingly, the claim is directed to an exception. (Step 2A: YES.)

Step 2B: The claimed invention does not include any additional features that could add significantly more to the exception, so the claim does not qualify as eligible subject matter. (Step 2B: NO.)

Concluding the analysis, the claimed invention is drawn to a judicial exception to the statute and must be rejected as ineligible under 35 USC101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657